 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TERESA MARTINEZ,                                    Case No. 1:19-cv-00927-SAB

12                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO FILE
                                                         LONG FORM APPLICATION TO
13           v.                                          PROCEED WITHOUT PREPAYMENT OF
                                                         FEES
14   COMMISSIONER OF SOCIAL SECURITY,
                                                         (ECF No. 4)
15                  Defendant.

16

17          Plaintiff Teresa Martinez (“Plaintiff”) seeks judicial review of a final decision of the

18 Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application for

19 disability benefits pursuant to the Social Security Act. Plaintiff did not pay the filing fee in this
20 action and instead filed an application to proceed without prepayment of fees pursuant to 28

21 U.S.C. § 1915. (ECF No. 2.) Upon review of Plaintiff’s application, she indicated that she relied

22 on her partner for full financial support, and that her partner pays all of her expenses. (ECF No.

23 2.) The Court was unable to determine if Plaintiff is entitled to proceed without prepayment of

24 fees in this action without additional information. On July 9, 2019, an order was filed requiring

25 Plaintiff to file a long form application to proceed without prepayment of fees. (ECF No. 3.) On

26 July 15, 2019, Plaintiff filed a long form application to proceed without prepayment of fees.
27 (ECF No. 4.)

28          In her current application, Plaintiff indicated that she has no spouse and provided only


                                                     1
 1 information on her income. However, Plaintiff did not include the amount of support that she is

 2 receiving from her partner each month. Therefore, the Court finds that Plaintiff’s application

 3 does not accurately reflect her financial situation and the Court is unable to determine if Plaintiff

 4 is entitled to proceed without prepayment of fees in this action.

 5          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

 6 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

 7 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

 8 full. Plaintiff is advised that although she may not be married, she has represented that all her

 9 expenses are being taken care of by her partner and therefore, the funds that she has access to for

10 her expenses are relevant to any determination of whether she is entitled to proceed in this action

11 without prepayment of fees.

12          Based upon the foregoing, it is HEREBY ORDERED that:

13          1.      Plaintiff’s Application to Proceed Without Prepayment of Fees is DENIED

14                  without prejudice;

15          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

16                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

17          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

18                  $400.00 filing fee for this action, or (2) complete and file the Application to

19                  Proceed in District Court Without Prepaying Fees or Costs (Long Form) – AO

20                  239; and

21          4.      If Plaintiff fails to comply with this order, this action shall be dismissed.

22
     IT IS SO ORDERED.
23

24 Dated:        July 16, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                       2
